Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s amendment filed 22 Feb 2021.
The objections to the abstract of the disclosure is withdrawn in view of applicant’s amendment.
The 35 USC 112(b) rejections are withdrawn in view of applicant’s amendment.
The 35 USC 101 rejections are withdrawn in view of applicant’s amendment.
The 35 USC 102 rejections are withdrawn in view of applicant’s.
The 35 USC 103 rejections are withdrawn in view of examiner’s amendment below.
Claims 1, 4, 6-16 and 19-25 are presented for examination. Claims 1, 4, 7-8, 16 and 19-20 are currently amended. Claims 21-25 are newly added. Claims 2-3, 5 and 17-18 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael McClain on 4 Mar 2021.


	1. (Currently Amended) A system, comprising: 
a processor; and 
a memory, accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations action comprising: 
receiving activity data from one or more software development tools being executed by one or more client devices, wherein the activity data is indicative of version control activities executed on a software file by the one or more software development tools; 
identifying one or more types of the version control activities; 
determining a risk score associated with the software file based on the one or more types of the version control activities; 
modifying the risk score to generate a modified risk score based on a current stage of software development associated with the software file; 
comparing the modified risk score to a first threshold; 
in response to determining that the modified risk score does not exceed the first threshold, outputting an approval to a client device;
in response to determining that the modified risk score exceeds the first threshold, comparing the modified risk score to a second threshold: 
in response to determining that the modified risk score exceeds the second threshold, outputting an alert to the client device; and 
in response to determining that the modified risk score does not exceed the second threshold, outputting an approval request to the client device.

	2. (Canceled)

	3. (Canceled)

	4. (Previously Presented) The system of claim 1, wherein the version control activities comprises at least one of a build, a merge, a commit, a test run, a change, a revert, a deletion, or a branch.

	5. (Canceled)

	6. (Original) The system of claim 1, comprising receiving historical data from the one or more software development tools, wherein the historical data comprises activity data and associated outcomes associated with a date range before the activity data was received; and wherein the risk score is determined based on the historical data.

	7. (Previously Presented) The system of claim 1, wherein the approval is output via a third-party text-based communication application. 

	8. (Currently Amended) A method, comprising: 
communicating with two or more software development tools; 
receiving historical data from the two or more software development tools, wherein the historical data is indicative of a plurality of software development activities executed on a 
identifying trends between the plurality of software development activities and the outcomes; 
receiving activity data from the two or more software development tools, wherein the activity data comprises one or more occurrences of the software development activities; 
identifying a risk score associated with a modified software file based on the trends and a number of the one or more occurrences of the software development activity; [[and]] 
modifying the identified risk score to generate a modified risk score based on a current stage of software development associated with the modified software file; and
determining the modified risk score exceeds a threshold; 
in response to determining that the modified risk score exceeds the threshold, outputting a control signal to one or more client devices to cause the one or more client devices to halt operations using the modified software file.

9. (Original) The method of claim 8, further comprising converting the historical data, the activity data, or both, to transformed historical data or transformed activity data, or both, comprising a format that is non-specific to a type of the two or more software development tools.

10. (Original) The method of claim 9, wherein the transformed historical data, the transformed activity data, or both, are tagged with a developmental tool identification tag that indicates the software development tool from which the data originated.



12. (Original) The method of claim 8, wherein the historical data is received in response to connecting to the two or more software development tools.

13. (Original) The method of claim 8, wherein the received historical data is received in response to receiving a user input indicative a desired date range and wherein the historical data is associated with the desired date range.

14. (Original) The method of claim 8, comprising determining that a previous modification to the modified software file occurred outside of a date range; and modifying the output based on the determination.

15. (Original) The method of claim 8, wherein the activity data is received as part of a change request that is sent by the one or more software development tools in response to generating of the modified software file.

16. (Currently Amended) A tangible, non-transitory, machine-readable-medium, comprising machine-readable instructions that, when executed by a processor, cause the processor to perform acts comprising: 

receiving historical data from the plurality of software development tools, wherein the historical data is indicative of one or more software development activities executed on a software file by the plurality of software development tools and comprises outcomes associated with the one or more software development activities; 
identifying trends in the historical data indicative of outcomes associated with occurrences of the one or more software development activities; 
receiving activity data from the plurality of software development tools; 
determining a risk score associated with the activity data based on the identified trends; 
modifying the determined risk score to generate a modified risk score based on a current stage of software development associated with the software file;
comparing the modified risk score to a threshold; and 
in response to determining that the modified risk score does not exceed the first threshold, outputting an approval to a client device;
in response to determining that the modified risk score exceeds the first threshold, comparing the modified risk score to a second threshold;
in response to determining that the modified risk score exceeds the second threshold, outputting an alert to the client device; and 
in response to determining that the modified risk score does not exceed the second threshold, outputting an approval request to the client device. 

17. (Canceled)



19. (Currently Amended) The tangible, non-transitory, machine-readable-medium of claim 16, wherein the approval request comprises an indication of the modified risk score.

20. (Previously Presented) The tangible, non-transitory, machine-readable-medium of claim 16, wherein the approval request comprises one or more fields that summarize the activity data.

21. (Previously Presented) The system of claim 1, wherein outputting the alert comprises outputting a control signal to one or more client devices to cause the one or more client devices to halt operations using the software file.

22. (Previously Presented) The tangible, non-transitory, machine-readable-medium of claim 16, wherein outputting the alert comprises outputting a control signal to one or more client devices to cause the one or more client devices to halt operations using the software file.

23. (Previously Presented) The tangible, non-transitory, machine-readable-medium of claim 16, wherein the software development activities comprise at least one of a build, a merge, a commit, a test run, a change, a revert, a deletion, or a branch.



25. (Previously Presented) The system of claim 1, wherein modifying the risk score to generate the modified risk score based on the current stage of software development associated with the software file comprises modifying the risk score based on one or more previously completed stages of the software development.

*** END OF EXAMINER’S AMENDMENT ***

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest the limitation “modifying the risk score to generate a modified risk score based on a current stage of software development associated with the software file” as recited by independent claim 1, with substantially similar limitations in independent claims 8 and 16. The closest prior art is a combination of Woulfe et al. (US 2018/0275970), Woulfe et al. (US 2018/0276584), Hecht (U.S. Patent 10,607,015) and Cervantez (US 2020/0159912). Woulfe and Woulfe were cited in previous office actions. While the combination teaches determining a risk score asscoaited with the software file based on the one or more types of the version control activities (Woulfe Fig. 2, #206; [0053]), the combination does not specifically teach modifying the risk score based on the current stage of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194